        Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


                                                               :
In re                                                          :    Chapter 11
                                                               :
IHEARTMEDIA, INC., et al., 1                                   :    Case No. 18-31274 (MI)
                                                               :
                  Debtors.                                     :    (Jointly Administered)
                                                               :


    LIMITED OBJECTION OF WILMINGTON TRUST, NATIONAL ASSOCIATION
              TO CONFIRMATION OF THE DEBTORS’ MODIFIED
       FIFTH AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

        Wilmington Trust, National Association (“Wilmington Trust”), solely in its capacity as

successor indenture trustee for the 9% Priority Guarantee Notes due 2019 (the “9% PGNs”),

issued pursuant to that certain Indenture, dated as of October 25, 2012, by and among, inter

alios, iHC, as issuer, iHeart Capital I, as holdings, each of the Subsidiary Guarantors, U.S. Bank

National Association (as predecessor to Wilmington Trust), as trustee, paying agent, registrar,

custodian, and transfer agent, and Deutsche Bank Trust Company Americas, as collateral agent

(as may be amended, supplemented or otherwise modified the “Indenture”), by and through its

undersigned counsel, hereby submits this limited objection (the “Objection”) to the Modified

Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor

Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 2207] (as may be

amended, the “Fifth Amended Plan”), and in support hereof, respectfully states as follows:




1
    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
    complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
    provided here. A complete list of such information may be obtained on the website of the Debtors’ claims and
    noticing agent at www.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia, Inc.’s principal place
    of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio, Texas 78258.
        Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 2 of 8



                                    PRELIMINARY STATEMENT 2

        Simply put, Wilmington Trust currently has a contractual right to indemnity from the

Debtors. That right gives rise to a valid claim that must either be assumed by the Reorganized

Debtors or, consistent with all other pre-petition claims, must be treated by the Fifth Amended

Plan.

        In late November 2018, Wilmington Trust learned that holders of approximately $34.7

million principal amount of 9% PGNs opted out of granting third-party releases to Wilmington

Trust, among others. The ability of such holders to opt out resulted from last minute changes to

the plan, which were made after Wilmington Trust had previously approved the plan in reliance

on the certainty and finality that was then-contemplated by global third-party releases.

        Since learning of the Opt Out 9% PGN Notes, for the last six weeks, we have asked the

Debtors to confirm that Wilmington Trust’s Indemnification Claim would not be stripped away

by the Fifth Amended Plan. We offered to limit those indemnity rights to claims that may be

asserted by opting out 9% PGNs. Despite repeated promises of a constructive dialogue and

assurances of trying to find a compromise, the Debtors have not, to date, provided us any

assurances.

         The Fifth Amended Plan (or the related confirmation order) must be amended to

properly treat Wilmington Trust’s Indemnification Claims. There is no basis, whatsoever, to

strip away Wilmington Trust’s Indemnification Claims while providing a different treatment to

the holders of 9% PGNs. The plan is unconfirmable in the event it accords different treatment to

claims classified together and which arise under the same Indenture.




2
    Capitalized terms used in this Preliminary Statement shall have the meanings ascribed herein. Capitalized terms
    used herein and not defined shall have the meanings ascribed to such terms in the Fifth Amended Plan.
                                                        2
        Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 3 of 8



                                               BACKGROUND

        1.       The Indenture provides Wilmington Trust, as Trustee, with certain indemnities in

connection with its ongoing provision of services under the Indenture. Specifically, among other

things, pursuant to Section 7.07 of the Indenture, iHC and the Subsidiary Guarantors agreed to:

                 jointly and severally, . . . indemnify . . . the Trustee . . . for, and
                 hold . . . the Trustee . . . harmless against, any and all loss, damage,
                 claims, liability or expense (including attorneys’ fees and
                 expenses) incurred by it in connection with the acceptance or
                 administration of this trust and the performance of its duties
                 hereunder (including the costs and expenses of enforcing this
                 Indenture against the Issuer or any of the Guarantors (including
                 this Section 7.07) or defending itself against any claim whether
                 asserted by any Holder, the Issuer or any Guarantor, or liability in
                 connection with the acceptance, exercise or performance of any of
                 its powers or duties hereunder)

(any such claim, an “Indemnification Claim”) (Indenture, §7.07.) Section 7.07 further provides

that the Indemnification Claim “shall survive the satisfaction and discharge of this Indenture”

and that any expenses incurred or services rendered after the commencement of a bankruptcy

proceeding “are intended to constitute expenses of administration under any Bankruptcy Law.”

(Id.)

        2.       Further, to secure, among other things, the Indemnification Claim, the Indenture

provides that Wilmington Trust “shall have a Lien prior to the Notes on all money or property

held or collected by [Wilmington Trust]” (the “Charging Lien”). (Id.) 3

        3.       Wilmington Trust has diligently protected its rights under the Indenture

throughout these cases. On June 28, 2018, pursuant to the Bar Date Order, 4 Wilmington Trust



3
    Section 6.12 similarly provides that in respect of a bankruptcy proceeding of iHC or any of the Subsidiary
    Guarantors, that, if any payment of any “amounts due the Trustee under Section 7.07 hereof out of the estate in
    any such proceeding . . . shall be denied for any reason, payment of the same shall be secured by a Lien on, and
    shall be paid out of, any and all distributions, dividends, money, securities and other properties that the Holders
    may be entitled to receive in such proceeding whether in liquidation or under any plan of reorganization or
    arrangement or otherwise.”
                                                          3
        Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 4 of 8



filed a master proof of claim asserting, among other things, contingent, unliquidated claims

against each applicable Debtor for amounts that had accrued, or may in the future accrue, under

Section 7.07 of the Indenture. (See Claim No. 2823.)

        4.       Moreover, in August 2018, Wilmington Trust, along with the other PGN Trustees,

took an active role in negotiating the relevant provisions of the Debtors’ proposed plan of

reorganization by proposing language clarifying that any Indemnification Claims would continue

as obligations of the Reorganized Debtors and that the Charging Lien securing such claims

would be preserved.

        5.       As a result of those discussions, the Debtors included language in the plan, which

protected Wilmington Trust’s Charging Lien. (See Fifth Amended Plan, § VI.C.1.)

        6.       The Debtors declined, however, to provide any express treatment for the

Indemnification Claim, including through the assumption of such claim by the Reorganized

Debtors.

        7.       The Debtors argued that the plan, as contemplated at the time, would provide

third-party releases to Wilmington Trust that would bind all holders of 9% PGNs (the “9% PGN

Holders”), such that Wilmington Trust should have no concerns that the Indemnification Claim

would materialize. Wilmington Trust agreed to the language in the plan as then contemplated,

i.e., in reliance upon third-party releases being granted by all 9% PGN Holders.




4
    The “Bar Date Order” refers to the Order (I) Setting Bar Dates for Filing Proofs of Claim, Including Requests
    for Payment Under Section 503(b)(9), (II) Establishing Amended Schedules Bar Date and Rejection Damages
    Bar Date, (III) Approving the Form of and Manner for Filing Proofs of Claim, Including Section 503(b)(9)
    Requests, and (IV) Approving Notice of Bar Dates [Docket No. 743]. Pursuant to Paragraph 14 of the Bar Date
    Order, Wilmington Trust was authorized to file a single Master Proof of Claim (as defined in the Bar Date
    Order) in the chapter 11 case captioned In re iHeartCommunications, Inc., (Case No. 18-31273) in order to
    assert claims against each applicable debtor.
                                                       4
       Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 5 of 8



       8.      On September 18, 2018, the Debtors filed an amended plan that permitted 9%

PGN Holders, among others, to elect to opt out from the third-party releases, including those

granted to Wilmington Trust. ([Docket No. 1469] at ¶ 214.)

       9.      On November 26, 2018, the Debtors informed Wilmington Trust that certain of

the 9% PGN Holders had indeed opted out of the third party plan releases. Wilmington Trust has

been further informed that 9% PGN Holders purporting to hold approximately $34.7 million

principal amount of 9% PGNs opted out of such releases (the “Opt Out 9% PGN Notes”).

       10.     Given these changed circumstances, Wilmington Trust immediately renewed its

request to the Debtors that the Fifth Amended Plan expressly provide for the treatment of its

Indemnification Claim.

       11.     For the last six weeks, Wilmington Trust has been in discussions with the Debtors

in hopes of resolving these issues and obviating the need for this Objection.

       12.     During that time, the Debtors promised to engage in constructive dialogue on the

issue and, accordingly, granted numerous extensions of Wilmington Trust’s objection deadlines.

       13.     In hopes of reaching a consensual resolution, Wilmington Trust has made several

proposals to the Debtors.

       14.     In particular, Wilmington Trust agreed that this Objection would be obviated by

either (1) the Reorganized Debtors assuming any Indemnification Claims on a go-forward basis,

solely limited to those arising from claims against Wilmington Trust brought by Opt Out 9%

PGN Notes or (2) the following language being added to the proposed confirmation order:

               For the avoidance of doubt, the 9.0% PGN Due 2019 Claims
               treated and allowed under Class 4, 7C, 7D, 7E and 7F of the Plan
               include the claims of the 9.0% PGN Due 2019 Trustee under the
               9.0% PGN Due 2019 Indenture (including, without limitation, any
               claims for indemnification pursuant to Section 7.07 of the 9.0%
               PGN Due 2019 Indenture). Any distributions made pursuant to the

                                                 5
        Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 6 of 8



                 Plan on account of 9.0% PGN Due 2019 Claims within Class 4,
                 7C, 7D, 7E or 7F shall be made by the 9.0% PGN Due 2019
                 Trustee, as Distribution Agent, to the Holders of such Claims
                 (including the 9.0% PGN Due 2019 Trustee, as applicable).


        15.      As of the filing of this Objection, the Debtors have not agreed to either proposal.

                                      LIMITED OBJECTION

        16.      Section 1123(a)(4) provides that the plan of reorganization shall “provide the

same treatment for each claim or interest of a particular class, unless the holder of a particular

claim or interest agrees to a less favorable treatment of such particular claim or interest.” In re

Viking Offshore (USA), Inc., No. 08-31219-H3-11, 2010 WL 2521730, at *3 (Bankr. S.D. Tex.

June 18, 2010); In re U.S. Brass Corp., 169 F.3d 957, 958 (5th Cir. 1999) (Section 1123(a)(4)

“requires [that] all creditors within a class be treated the same, unless the creditor who is being

treated less favorably agrees to less favorable treatment.”)

        17.      As discussed herein, Wilmington Trust’s Indemnification Claim is a valid claim

against the Debtors arising under the Indenture. See supra at ¶ 3; 11 U.S.C. § 502(a) (“A claim

or interest, proof of which is filed under section 501 of this title, is deemed allowed, unless a

party in interest . . . objects.”).

        18.      However, the Fifth Amended Plan does not provide a mechanism for Wilmington

Trust to receive distributions on account of its Indemnification Claim. While the Fifth Amended

Plan defines 9.0% PGN Due 2019 Claims to mean “any Claim against a Debtor arising under,

derived from, secured by, based on, or related to the 9.0% PGNs Due 2019 or the 9.0% PGN

Due 2019 Indenture,” there is no clear procedure under the plan for making distributions on

account of claims held by Wilmington Trust, such as the Indemnification Claim.

        19.      The Indemnification Claim must either be assumed by the Reorganized Debtors,

in which case it does not need to be treated under the Fifth Amended Plan, or else it must be
                                              6
          Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 7 of 8



made clear that any distributions made under the Fifth Amended Plan on account of the 9.0%

PGN Due 2019 Claims will allow for Wilmington Trust to receive plan treatment on account of

its Indemnification Claim.

                                  RESERVATION OF RIGHTS

          20.    Wilmington Trust reserves all rights with respect to the Fifth Amended Plan,

including the right to amend and/or supplement this Objection, participate in additional briefing,

participate in any discovery, and be heard at any hearing or trial related to the Fifth Amended

Plan. Nothing contained herein shall constitute a waiver of any of the rights or remedies of

Wilmington Trust, each of which is expressly reserved.

                                          CONCLUSION

          WHEREFORE, Wilmington Trust respectfully requests that the Court (i) either (a) direct

the Reorganized Debtors to assume any Indemnification Claim or (b) incorporate the clarifying

language set forth in Paragraph 14 above in any Order confirming the Fifth Amended Plan and

(ii) grant to Wilmington Trust such other and further relief as the Court may deem just and

proper.



                             [Remainder of page intentionally left blank]




                                                  7
       Case 18-31274 Document 2320 Filed in TXSB on 01/04/19 Page 8 of 8



Dated: January 4, 2019                          By: /s/ Michael D. Warner
                                                Michael D. Warner, Esq.(TX Bar No. 00792304)
                                                COLE SCHOTZ P.C.
                                                301 Commerce Street, Suite 1700
                                                Fort Worth, Texas 76102
                                                Telephone: (817) 810-5265
                                                Email: mwarner@coleschotz.com

                                                and

                                                Jayme T. Goldstein (pro hac vice)
                                                Daniel A. Fliman (pro hac vice)
                                                Brian Wells (pro hac vice)
                                                Isaac S. Sasson (pro hac vice)
                                                STROOCK & STROOCK & LAVAN LLP
                                                180 Maiden Lane
                                                New York, New York 10038-4982
                                                Telephone: (212) 806-5400
                                                Email: jgoldstein@stroock.com
                                                        dfliman@stroock.com
                                                        bwells@stroock.com
                                                        isasson@stroock.com


                                                CO-COUNSEL FOR WILMINGTON
                                                TRUST, NATIONAL ASSOCIATION



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2019, a true and correct copy of the foregoing
document was served upon all parties that are registered to receive electronic service through this
court’s CM/ECF noticing system in the above cases.


                                             By: /s/ Michael D. Warner
                                                    Michael D. Warner




                                                8
